As filed with the Securities and Exchange Commission on September 12, 2013 Commission File Nos.333-175718 811-08664 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No.6 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 427 [X] JACKSON NATIONAL SEPARATE ACCOUNT - I (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1 Corporate Way, Lansing, Michigan 48951 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Frank J. Julian, Esq., Assistant Vice President, Legal Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on September 16, 2013 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1). If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: the variable portion of Flexible Premium Fixed and Variable Deferred Annuity contracts EXPLANATORY NOTE:This Amendment to the Registration Statement on Form N-4 (the "Registration Statement") is being filed pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and supplements the prospectus and the statement of additional information.Part C is also amended as reflected therein.Except as heretofore amended, this Amendment does not otherwise delete, amend, or supersede any prospectus, statement of additional information, exhibit, undertaking, or other information contained in the Registration Statement, which are hereby incorporated by reference to the extent required and/or permitted by applicable law. FOR DELIVERY WITH PROSPECTUSES IN THE STATE OF MISSOURI ONLY Supplement Dated September 16, 2013 To The Prospectuses Dated April 29, 2013 For PERSPECTIVE II® PERSPECTIVE L SERIESSM PERSPECTIVE ADVISORS IISM PERSPECTIVE REWARDS® RETIREMENT LATITUDES® Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT – I This supplement updates the above-referenced prospectuses and supersedes the Missouri supplement dated April 29, 2013 in its entirety.Please read and keep it together with your prospectus for future reference.To obtain an additional copy of a prospectus, please contact us at our Annuity Service Center, P.O. Box 30314, Lansing, Michigan, 48909-7814; 1-800-644-4565; www.jackson.com. The following revisions to the prospectus describe variations applicable to endorsements issued in the state of Missouri on or after September 16, 2013. Except as revised herein, the existing provisions of the prospectus will continue to apply.The prospectus is revised as follows: ► LIFEGUARD FREEDOM 6 NET GUARANTEED MINIMUM WITHDRAWAL BENEFIT CHARGE The following charge table applies for endorsements issued in the state of Missouri on or after September 16, 2013: LifeGuard Freedom 6 Net Annual Charge Maximum Current For endorsements purchased without Optional Income Upgrade Table 2.52% 1.26% For endorsements purchased with Optional Income Upgrade Table 3.00% 1.50% Charge Basis GWB Charge Frequency Monthly Monthly The monthly charges are deducted pro rata over the applicable Investment Divisions only. ► LIFEGUARD FREEDOM 6 NET WITH JOINT OPTION GUARANTEED MINIMUM WITHDRAWAL BENEFIT CHARGE The following charge table applies for endorsements issued in the state of Missouri on or after September 16, 2013: LifeGuard Freedom 6 Net With Joint Option Annual Charge Maximum Current 3.00% 1.62% Charge Basis GWB Charge Frequency Monthly Monthly The monthly charges are deducted pro rata over the applicable Investment Divisions only. ► LIFEGUARD FREEDOM FLEX GUARANTEED MINIMUM WITHDRAWAL BENEFIT CHARGE The following charge tables apply for endorsements issued in the state of Missouri on or after September 16, 2013: LifeGuard Freedom Flex GMWB Without Optional Income Upgrade Table Options Maximum Annual Charge Current Annual Charge 5% Bonus and Annual Step-Up 2.04% 1.02% 6% Bonus and Annual Step-Up 2.22% 1.11% 7% Bonus and Annual Step-Up 2.52% 1.26% Charge Basis GWB Charge Frequency Monthly Monthly  LifeGuard Freedom Flex GMWB With Optional Income Upgrade Table Options Maximum Annual Charge Current Annual Charge 5% Bonus and Annual Step-Up 2.52% 1.26% 6% Bonus and Annual Step-Up 2.70% 1.35% 7% Bonus and Annual Step-Up 3.00% 1.50% Charge Basis GWB Charge Frequency Monthly Monthly The monthly charges are deducted pro rata over the applicable Investment Divisions only. If you select the LifeGuard Freedom Flex DB optional death benefit, which is only available at issue and in conjunction with the purchase of the LifeGuard Freedom Flex GMWB (with 6% Bonus and Annual Step-Up Options), you will pay two separate charges for the combined benefit.For LifeGuard Freedom Flex DB, you will pay 0.06% of the GMWB Death Benefit each Contract Month (0.72% annually).The charge for LifeGuard Freedom Flex DB, which is based on a percentage of the GMWB Death Benefit, is separate from and in addition to the charge for the LifeGuard Freedom Flex GMWB, which is based on a percentage of the Guaranteed Withdrawal Balance (GWB) and paid each Contract Month at the current rate of 1.11% annually (1.35% annually with the Optional Income Upgrade Table). ► LIFEGUARD FREEDOM FLEX WITH JOINT OPTION GMWB GUARANTEED MINIMUM WITHDRAWAL BENEFIT CHARGE The following charge table applies for endorsements issued in the state of Missouri on or after September 16, 2013: LifeGuard Freedom Flex With Joint Option GMWB Options Maximum Annual Charge Current Annual Charge 5% Bonus and Annual Step-Up 2.70% 1.35% 6% Bonus and Annual Step-Up 2.94% 1.47% 7% Bonus and Annual Step-Up 3.00% 1.62% Charge Basis GWB Charge Frequency Monthly Monthly The monthly charges are deducted pro rata over the applicable Investment Divisions only. ► MARKETGUARD STRETCH GUARANTEED MINIMUM WITHDRAWAL BENEFIT The MarketGuard Stretch GMWB endorsement, as described in the prospectus dated April 29, 2013, is available for election on or after September 16, 2013 on contracts issued in the state of Missouri. Supplement Dated September 16, 2013 To The Prospectuses Dated April 29, 2013 For PERSPECTIVE II®; PERSPECTIVE L SERIESSM; PERSPECTIVE ADVISORS IISM; PERSPECTIVE REWARDS®; PERSPECTIVESM; PERSPECTIVE FOCUS®; RETIREMENT LATITUDESâ; ELITE ACCESS®; and FIFTH THIRD PERSPECTIVE Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT – I PERSPECTIVE ADVISORSSM Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT III PERSPECTIVE ADVANTAGESM Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT V This supplement updates the above-referenced prospectuses.Please read and keep it together with your prospectus for future reference.To obtain an additional copy of a prospectus, please contact us at our Annuity Service Center, P.O. Box 30314, Lansing, Michigan, 48909-7814; 1-800-644-4565; www.jackson.com. CHANGES TO THE INVESTMENT DIVISIONS Under the section titled “INVESTMENT DIVISIONS” for the JNL/Franklin Templeton International Small Cap Growth Fund, Templeton Investment Counsel, LLC is added as a sub-adviser and the investment objective of the Fund is revised as follows: JNL/Franklin Templeton International Small Cap Growth Fund Jackson National Asset Management, LLC (and Franklin Templeton Institutional, LLC and Templeton Investment Counsel, LLC) Seeks long-term capital appreciation by investing, under normal market conditions, at least 80% of its assets in a diversified portfolio of marketable equity and equity-related securities of smaller international companies, including those of emerging or developing markets.The equity securities in which the Fund primarily invests are common stock. The Fund invests predominately in securities listed or traded on recognized international markets in developed countries included in MSCI EAFE Small Cap Index and All Country World exUS Small Cap Index. Supplement Dated September 16, 2013 To The Prospectus Dated April 29, 2013 PERSPECTIVE ADVISORS IISM FLEXIBLE PREMIUM FIXED AND VARIABLE DEFERRED ANNUITY (Contracts offered for sale on and after December 12, 2011) Issued by Jackson National Life Insurance Company® and through Jackson National Separate Account – I This supplement updates the above-referenced prospectus.Please read and keep it together with your prospectus for future reference.To obtain an additional copy of the prospectus, please contact us at our Annuity Service Center, P.O. Box 30314, Lansing, Michigan, 48909-7814; 1-800-644-4565; www.jackson.com. The purpose of this supplement is to make the following changes to the prospectus: 1. The Joint for Life versions of LifeGuard Freedom 6 Net and LifeGuard Freedom Flex Guaranteed Minimum Withdrawal Benefits (GMWBs), which were previously not available to add to a contract, will be available effective September 16, 2013, with the following changes: § revisions to the charges, Guaranteed Annual Withdrawal Amount (GAWA) percentages, and Contract Anniversary date requirements for the Guaranteed Withdrawal Balance Adjustment; § elimination of the availability of the Optional Income Upgrade Table; § removal of contract enhancements from the GMWB calculations; and § addition of the 7% annual Contract Value step-up option under the Joint For Life version of LifeGuard Freedom Flex, only. 2. The maximum issue age requirement for LifeGuard Freedom Flex DB is changed from age 67 to age 70. 3. Changes to the Investment Divisions resulting from sub-adviser changes and Fund mergers. The specific revisions to the prospectus to reflect the above changes are described in detail below.The revisionsbelow describe the changes that are being made to the existing prospectus disclosure and the location in the prospectus where the disclosure can be found. 1.CHANGES TO THE LIFEGUARD FREEDOM 6 NET WITH JOINT OPTION GUARANTEED MINIMUM WITHDRAWAL BENEFIT (GMWB). The LifeGuard Freedom 6 Net With Joint Option GMWB is now available to add to a Contract, with revised charges and Guaranteed Annual Withdrawal Amount (GAWA) percentages, and other modifications described below. The prospectus is revised as follows: ► All references in the prospectus stating that the LifeGuard Freedom 6 Net With Joint Option GMWB is no longer offered or no longer available to add to a Contract are deleted. ► The following charge table is inserted directly above the existing charge table appearing in footnote 20 on page 8 of the prospectus and under the section titled “Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (with and without the Optional Income Upgrade Table) (“LifeGuard Freedom 6 Net With Joint Option”) Charge” on page 36 of the prospectus: LifeGuard Freedom 6 Net With Joint Option GMWBS ISSUED ON OR AFTER SEPTEMBER 16, 2013* Annual Charge Maximum Current 3.00% (WA Only) 3.00% 1.60% (WA Only) 1.62% Charge Basis GWB Charge Frequency Quarterly Monthly Quarterly Monthly * On or after September 16, 2013, the Optional Income Upgrade Table is no longer available with this GMWB. ► The second paragraph and corresponding GAWA% Table under “Withdrawals” on page 86 of the prospectus are replaced with the following: The GAWA percentage for each age group is as follows: For Endorsements Issued On Or After September 16, 2013: Ages Base GAWA% Table* 35 – 64 3.50% 65 – 74 4.50% 75 – 80 5.00% 81+ 5.50% * On or after September 16, 2013, the Optional Income Upgrade Table is no longer available with this GMWB. If your endorsement was issued prior to September 16, 2013, different GAWA percentages than those reflected in the above table may apply. Please refer to your Contract endorsement and the related prospectus disclosure for the GAWA percentages applicable under your Contract at the time of purchase. If you need assistance finding this information, please contact your representative, or contact us at our Annuity Service Center. Our contact information is on the first page of the prospectus. ► The second paragraph under “Guaranteed Withdrawal Balance Adjustment” on page 90 of the prospectus is revised to read as follows: The GWB Adjustment Date is the later of: ● The Contract Anniversary on or immediately following the youngest Covered Life’s 70th birthday, Or ● The 12th Contract Anniversary (10th Contract Anniversary for endorsements issued prior to September 16, 2013) following the effective date of this endorsement. ► The third paragraph under “Step-Up” on page 91 of the prospectus is revised to read as follows: Upon step-up, if the Contract Value is greater than the BDB and the step-up occurs after the first withdrawal, the GAWA percentage will be re-determined based on the youngest Covered Life's attained age.If an age band is crossed, the GAWA percentage will be increased.For example, assume the youngest Covered Life was age 73 at the time of the first withdrawal resulting in, according to the table above, a GAWA percentage of 4.50%.Also assume that, when the youngest Covered Life is age 76, a step-up occurs and the Contract Value is greater than the BDB; in that case, the GAWA percentage will be re-determined based on the youngest Covered Life's attained age of 76, resulting in a new GAWA percentage of 5.00%. ► Contract Enhancements and corresponding recapture charges are no longer included in the GMWB calculations under the LifeGuard Freedom 6 Net With Joint Option GMWBas reflected in the following changes: a. The first and second paragraphsunder “Election” on page 86 of the prospectus are revised to read as follows: Election.The GWB depends on when this GMWB is added to the Contract, and the GAWA derives from the GWB. When this GMWB is added to the Contract on the Issue Date – The GWB equals initial Premium net of any applicable Premium taxes, plus (for endorsements issued between April 30, 2012 and September 16, 2013) any Contract Enhancement. The GAWA is determined based on the youngest Covered Life's attained age at the time of first withdrawal and equals the GAWA percentage multiplied by the GWB prior to the withdrawal.See the GAWA percentage table below. When this GMWB is added to the Contract on any Contract Anniversary – The GWB equals Contract Value, minus (for endorsements issued prior to April 30, 2012 or on or after September 16, 2013) any recapture charges that would be assessed on a full withdrawal. The GAWA is determined based on the youngest Covered Life's attained age at the time of first withdrawal and equals the GAWA percentage multiplied by the GWB prior to the withdrawal.See the GAWA percentage table below. For endorsements issued prior to April 30, 2012 or on or after September 16, 2013, Contract Enhancements and the corresponding recapture charges are not included in the calculation of the GWB when this GMWB is added to the Contract on the Issue Date.This is why Premium (net of any applicable Premium taxes) is used to calculate the GWB.On Contracts with a Contract Enhancement, the result is a GWB that is less than Contract Value when this GMWB is added to the Contract.For endorsements issued between April 30, 2012 and September 16, 2013, please note that while Contract Enhancements are effectively included in the GWB calculations at and after issue, potential recapture charges are not included at either time. b. The third paragraph under “Guaranteed Withdrawal Balance Adjustment” on page 90 of the prospectus is revised to read as follows: The GWB adjustment is determined as follows: ● On the effective date of this endorsement, the GWB adjustment is equal to 200% of the GWB, subject to a maximum of $5,000,000. ● With each subsequent Premium received after this GMWB is effective and prior to the first Contract Anniversary following this GMWB's effective date, the GWB adjustment is recalculated to equal the GWB adjustment prior to the Premium payment plus 200% of the amount of the Premium payment, net of any applicable Premium taxes, plus (for endorsements issued between April 30, 2012 and September 16, 2013) any Contract Enhancement, subject to a maximum of $5,000,000. ● With each subsequent Premium received on or after the first Contract Anniversary following this GMWB's effective date, the GWB adjustment is recalculated to equal the GWB adjustment prior to the Premium payment plus the amount of the Premium payment, net of any applicable Premium taxes, plus (for endorsements issued between April 30, 2012 and September 16, 2013) any Contract Enhancement, subject to a maximum of $5,000,000. c. The first paragraphunder “Premiums” on page 91 of the prospectus is revised to read as follows: With each subsequent Premium payment on the Contract – The GWB is recalculated, increasing by the amount of the Premium net of any applicable Premium taxes, plus (for endorsements issued between April 30, 2012 and September 16, 2013) any Contract Enhancement. If the Premium payment is received after the first withdrawal, the GAWA is also recalculated, increasing by: ● The GAWA percentage multiplied by the sum of i) the subsequent Premium payment net of any applicable Premium taxes, plus ii) (for endorsements issued between April 30, 2012 and September 16, 2013) any Contract Enhancement; Or ● The GAWA percentage multiplied by the increase in the GWB – if the maximum GWB is hit. d. The second paragraph under “Step-Up” on page 91 of the prospectus is revised to read as follows: In addition to an increase in the GWB, a step-up allows for a potential increase in the GAWA percentage in the event that the step-up occurs after the first withdrawal.The value used to determine whether the GAWA percentage will increase upon step-up is called the Benefit Determination Baseline (BDB).If elected at issue, the BDB equals initial Premium net of any applicable Premium taxes, plus (for endorsements issued between April 30, 2012 and September 16, 2013) any Contract Enhancements.If elected after issue (subject to availability), the BDB equals Contract Value less (for endorsements issued prior to April 30, 2012 or on or after September 16, 2013) any recapture charges that would be assessed on a full withdrawal. e. The sixth paragraph under “Step-Up” on page 91 of the prospectus is revised to read as follows: Withdrawals do not affect the BDB.Subsequent Premium payments increase the BDB by the amount of the Premium net of any applicable Premium taxes, plus (for endorsements issued between April 30, 2012 and September 16, 2013) any Contract Enhancement.In addition, unlike the GWB, the BDB is not subject to any maximum amount.Therefore, it is possible for the BDB to be morethan $5 million. f. The third bullet point in the text box under “Bonus” on page 95 of the prospectus is revised to read as follows: · With a Premium payment, the Bonus Base increases by the amount of the Premium payment net of any applicable Premium taxes, plus (for endorsements issued between April 30, 2012 and September 16, 2013) any Contract Enhancement. 2.CHANGES TO THE LIFEGUARD FREEDOM FLEX WITH JOINT OPTION GMWB. The LifeGuard Freedom Flex with Joint Option GMWB is now available to add to a Contract, with revised charges and Guaranteed Annual Withdrawal Amount (GAWA) percentages, and other modifications described below. The prospectus is revised as follows: ► All references in the prospectus stating that the LifeGuard Freedom Flex With Joint Option GMWB is no longer offered or no longer available to add to a Contract are deleted. ► The following charge table is inserted directly above the existing charge tables appearing in footnote 22 on page 9 of the prospectus and under the section titled “Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus And Step-Up (with and without the Optional Income Upgrade Table) (“LifeGuard Freedom Flex With Joint Option GMWB”) Charge” beginning on page 38 of the prospectus: GMWBS ISSUED ON OR AFTER SEPTEMBER 16, 2013* LifeGuard Freedom Flex With Joint Option GMWB Options Maximum Annual Charge Current Annual Charge 5% Bonus and Annual Step-Up 2.70% (WA Only) 2.70% 1.35% (WA Only) 1.35% 6% Bonus and Annual Step-Up 2.90% 2.94% 1.45% 1.47% 7% Bonus and Annual Step-Up 3.00% 3.00% 1.60% 1.62% Charge Basis GWB Charge Frequency Quarterly Monthly Quarterly Monthly * On or after September 16, 2013, the Optional Income Upgrade Table is no longer available with this GMWB. ► The summary of available combinations of Options in the table titled “LifeGuard Freedom Flex with Joint Option GMWB – Available Option Combinations” on page 97 of the prospectus is revised to read as follows: LifeGuard Freedom Flex with Joint Option GMWB- Available Option Combinations Step-Up Annual or Highest Quarterly BonusContract Value 5%Annual 5%****Quarterly 6%Annual 6%**Quarterly 7%Annual **No longer offered on or after September 10, 2012. ****No longer offered on or after October 15, 2012. ► The second paragraph and corresponding GAWA% Table under “Withdrawals” on page 111 of the prospectus are replaced with the following: The GAWA percentage for each age group is as follows: For Endorsements Issued On Or After September 16, 2013: Ages Base GAWA% Table* 35 – 64 3.50% 65 – 74 4.50% 75 – 80 5.00% 81+ 5.50% * On or after September 16, 2013, the Optional Income Upgrade Table is no longer available with this GMWB. If your endorsement was issued prior to September 16, 2013, different GAWA percentages than those reflected in the above table may apply. Please refer to your Contract endorsement and the related prospectus disclosure for the GAWA percentages applicable under your Contract at the time of purchase. If you need assistance finding this information, please contact your representative, or contact us at our Annuity Service Center. Our contact information is on the first page of the prospectus. ► The second paragraph under “Guaranteed Withdrawal Balance Adjustment” on page 113 of the prospectus is revised to read as follows: The GWB Adjustment Date is the later of: ● The Contract Anniversary on or immediately following the youngest Covered Life's 70th birthday, Or ● The 12th Contract Anniversary (10th Contract Anniversary for endorsements issued prior to September 16, 2013) following the effective date of this endorsement. ►The seventh paragraph under “Step-Up” on page 114 of the prospectus is revised to read as follows: Upon step-up, if the Contract Value, as determined based on (as applicable) the Contract Anniversary Value or the Highest Quarterly Contract Value, is greater than the BDB and the step-up occurs after the first withdrawal, the GAWA percentage will be re-determined based on the youngest Covered Life's attained age.If an age band is crossed, the GAWA percentage will be increased.For example, assume the youngest Covered Life was age 73 at the time of the first withdrawal resulting in, according to the table above, a GAWA percentage of 4.50%.Also assume that, when the youngest Covered Life is age 76, a step-up occurs and the Contract Value, as determined based on (as applicable) the Contract Anniversary Value or the Highest Quarterly Contract Value is greater than the BDB; in that case, the GAWA percentage will be re-determined based on the youngest Covered Life's attained age of 76, resulting in a new GAWA percentage of 5.00%. ► Contract Enhancements and corresponding recapture charges are no longer included in the GMWB calculations under theLifeGuard Freedom Flex With Joint Option GMWBas reflected in the following changes to the prospectus: a. The first and second paragraphs under “Election” on page 110 of the prospectus are revised to read as follows: Election.The GWB depends on when this GMWB is added to the Contract, and the GAWA derives fromthe GWB for all combinations of Options. When this GMWB is added to the Contract on the Issue Date – The GWB equals initial Premium net of any applicable Premium taxes, plus (for endorsements issued prior to September 16, 2013) any Contract Enhancement. The GAWA is determined based on the youngest Covered Life's attained age at the time of first withdrawal and equals the GAWA percentage multiplied by the GWB prior to the withdrawal.See the GAWA percentage table below. When this GMWB is added to the Contract on any Contract Anniversary – The GWB equals Contract Value, minus (for endorsements issued on or after September 16, 2013) any recapture charges that would be assessed on a full withdrawal. The GAWA is determined based on the youngest Covered Life's attained age at the time of first withdrawal and equals the GAWA percentage multiplied by the GWB prior to the withdrawal.See the GAWA percentage table below. For endorsements issued on or after September 16, 2013, Contract Enhancements and the corresponding recapture charges are not included in the calculation of the GWB when this GMWB is added to the Contract on the Issue Date.This is why Premium (net of any applicable Premium taxes) is used to calculate the GWB.On Contracts with a Contract Enhancement, the result is a GWB that is less than Contract Value when this GMWB is added to the Contract.For endorsements issued prior to September 16, 2013, please note that while Contract Enhancements are effectively included in the GWB calculations at and after issue, potential recapture charges are not included at either time. The GWB can never be more than $5 million (including upon step-up, the application of a GWB adjustment or the application of any Bonus), and the GWB is reduced by each withdrawal. b. The third paragraph under “Guaranteed Withdrawal Balance Adjustment” on page 113 of the prospectus is revised to read as follows: The GWB adjustment is determined as follows: ● On the effective date of this endorsement, the GWB adjustment is equal to 200% of the GWB, subject to a maximum of $5,000,000. ● With each subsequent Premium received after this GMWB is effective and prior to the first Contract Anniversary following this GMWB's effective date, the GWB adjustment is recalculated to equal the GWB adjustment prior to the Premium payment plus 200% of the sum of i) the Premium payment, net of any applicable Premium taxes, and ii) (for endorsements issued prior to September 16, 2013) any Contract Enhancement, subject to a maximum of $5,000,000. ● With each subsequent Premium received on or after the first Contract Anniversary following this GMWB's effective date, the GWB adjustment is recalculated to equal the GWB adjustment prior to the Premium payment plus the amount of the Premium payment, net of any applicable Premium taxes, plus (for endorsements issued prior to September 16, 2013) any Contract Enhancement, subject to a maximum of $5,000,000. c. The first paragraph under “Premiums” on page 113 of the prospectus is revised to read as follows: With each subsequent Premium payment on the Contract – The GWB is recalculated, increasing by the amount of the Premium net of any applicable Premium taxes, plus (for endorsements issued prior to September 16, 2013) any Contract Enhancement. If the Premium payment is received after the first withdrawal, the GAWA is also recalculated, increasing by: ● The GAWA percentage multiplied by the sum of i) the subsequent Premium payment net of any applicable Premium taxes, plus ii) (for endorsements issued prior to September 16, 2013) any Contract Enhancement; Or ● The GAWA percentage multiplied by the increase in the GWB – if the maximum GWB is hit. d. The fourth paragraph under “Step-Up” on page 114 of the prospectus is revised to read as follows: The Highest Quarterly Contract Value is equal to the highest of the quarterly adjusted Contract Values from the four most recent Contract Quarterly Anniversaries, including the Contract Anniversary upon which the step-up is determined.The quarterly adjusted Contract Value is equal to the Contract Value on the Contract Quarterly Anniversary, plus any Premium paid subsequent to that Contract Quarterly Anniversary, net of any applicable Premium taxes, plus (for endorsements issued prior to September 16, 2013) any Contract Enhancement, adjusted for any partial withdrawals taken subsequent to that Contract Quarterly Anniversary. e. The sixth paragraph under “Step-Up” on page 114 of the prospectus is revised to read as follows: In addition to an increase in the GWB, a step-up allows for a potential increase in the GAWA percentage in the event that the step-up occurs after the first withdrawal.The value used to determine whether the GAWA percentage will increase upon step-up is called the Benefit Determination Baseline (BDB).The initial BDB equals (a) the initial Premium net of any applicable Premium taxes, plus (for endorsements issued prior to September 16, 2013) any Contract Enhancement, if this GMWB is elected at issue, or (b) the Contract Value less (for endorsements issued on or after September 16, 2013) any recapture charges that would be assessed on a full withdrawal, on the Contract Anniversary on which the endorsement is effective, if elected after issue, as subject to availability. f. The tenth paragraph under “Step-Up” on page 115 of the prospectus is revised to read as follows: Withdrawals do not affect the BDB.Subsequent Premium payments increase the BDB by the amount of the Premium net of any applicable Premium taxes, plus (for endorsements issued prior to September 16, 2013) any Contract Enhancement.In addition, unlike the GWB, the BDB is not subject to any maximum amount.Therefore, it is possible for the BDB to be morethan $5 million. g. The third bullet point in the text box under “Bonus” on page 118 of the prospectus is revised to read as follows: · With a Premium payment, the Bonus Base increases by the amount of the Premium payment net of any applicable Premium taxes, plus (for endorsements issued prior to September 16, 2013) any Contract Enhancement. 3.CHANGES TO THE LIFEGUARD FREEDOM FLEX DB. The maximum issue age for the LifeGuard Freedom Flex DB is increased from age 67 to 70. The prospectus is revised as follows: ► The first sentence in the second paragraph after the indented language under the section titled “LifeGuard Freedom Flex GMWB” on page 99 of the prospectus is revised to read as follows: This GMWB is available to Owners 35 to 80 years old, or 35 to 70 (67 for endorsements issued between April 29, 2013 and September 16, 2013) years old if you select the Option combination that includes the LifeGuard Freedom Flex DB (proof of age is required). ► The fourth sentence in the first paragraph under the section titled “Optional Death Benefits” on page 129 of the prospectus is revised to read as follows: The LifeGuard Freedom Flex DB is only available in conjunction with the purchase of the LifeGuard Freedom Flex GMWB (with 6% Bonus and Annual Step-Up Options) and only if the Owner is 35 to 70 (67 for endorsements issued between April 29, 2013 and September 16, 2013) years of age on the date the endorsement is added to the Contract. ► The first sentence in the first paragraph after the indented language under “LifeGuard Freedom Flex DB” on page 135 of the prospectus is revised to read as follows: The LifeGuard Freedom Flex DB is only available currently at issue and in conjunction with the purchase of the 6% Bonus and Annual Step-Up combination of LifeGuard Freedom Flex GMWB (the “LifeGuard Freedom Flex 6% Bonus and Annual Step-Ups Option”) and only if the Owner is 35 to 70 (67 for endorsements issued between April 29, 2013 and September 16, 2013) years of age on the date that the endorsement is issued in connection with the Contract. 4.CHANGES TO THE INVESTMENT DIVISIONS. A. SUB-ADVISER CHANGES ► Invesco Advisers, Inc. is replacing Lazard Asset Management LLC as the sub-adviser for the JNL/Lazard Mid Cap Equity Fund. In connection with the change of sub-adviser, the name of the JNL/Lazard Mid Cap Equity Fund is changed to the JNL/Invesco Mid Cap Value Fund. All references in the prospectus to the prior name of the Fund are revised accordingly. ► BlackRock Investment Management, LLC is replacing UBS Global Asset Management (Americas) Inc. as the sub-adviser for the JNL/UBS Large Cap Select Growth Fund. In connection with the change of sub-adviser, the name of the JNL/UBS Large Cap Select Growth Fund is changed to the JNL/BlackRock Large Cap Select Growth Fund. All references in the prospectus to the prior name of the Fund are revised accordingly. ► Under the section titled “FEES AND EXPENSES TABLES”, the fee table titled “Total Annual Fund Operating Expenses,” is revised by deleting the information for the JNL/Lazard Mid Cap Equity and JNL/UBS Large Cap Select Growth Funds and replacing it with the following: Fund Operating Expenses (As an annual percentage of each Fund's average daily net assets) Fund Name Management Distribution and/or Service (12b-1) Fees Acquired Fund Fees and Expenses Other Expenses1 Total Annual Fund Operating Expenses JNL/Invesco Mid Cap Value 0.71% 0.20% 0.01% 0.10% 1.02% JNL/BlackRock Large Cap Select Growth 0.67% 0.20% 0.01% 0.10% 0.98% 1 “Other Expenses” include an Administration Fee of 0.10% which is payable to Jackson National Asset Management, LLC (“JNAM” or “Adviser”) and are based on estimated amounts for the current fiscal year. ► Under the section titled “INVESTMENT DIVISIONS”, the information for the JNL/Lazard Mid Cap Equity Fund and the JNL/UBS Large Cap Select Growth Fund is revised as follows: JNL/Invesco Mid Cap Value Fund (formerly, JNL/Lazard Mid Cap Equity Fund) Jackson National Asset Management, LLC (and Invesco Advisers, Inc.) Seeks total return through growth of capital by investing at least 80% of its assets in a non-diversified portfolio of equity securities of U.S. companies with market capitalizations generally in the range of $2 billion to $10 billion or in the range of companies represented in the Russell Mid Cap Index and that the sub-adviser believes are undervalued. JNL/BlackRock Large Cap Select Growth Fund (formerly, JNL/UBS Large Cap Select Growth Fund) Jackson National Asset Management, LLC (and BlackRock Investment Management, LLC) Seeks long-term capital appreciation by investing, under normal circumstances, at least 80% of its assets in equity securities of U.S. large capitalization companies.The Fund defines large capitalization companies as those with a market capitalization of at least $2.5 billion at the time of investment. In addition, up to 20% of the Fund’s net assets may be invested in foreign equity securities.Investments in equity securities include common stock and preferred stock, as well as American Depository Receipts. ►The following paragraph is inserted under the appendix titled “ACCUMULATION UNIT VALUES”: Effective September 16, 2013, the names of the following Investment Divisions changed in connection with a sub-adviser change: JNL/Lazard Mid Cap Equity Fund to JNL/Invesco Mid Cap Value Fund JNL/UBS Large Cap Select Growth Fund to JNL/BlackRock Large Cap Select Growth Fund B. FUND MERGERS ► The following paragraph is inserted following the list of Funds located on the back of the front page of the prospectus and under the appendix titled “ACCUMULATION UNIT VALUES”: In addition, the followingfive Previously Offered Funds are merging into the corresponding Currently Offered Funds, effective September 16, 2013: Previously Offered Funds Currently Offered Funds JNL/M&G Global Leaders Fund JNL/Franklin Templeton Global Growth Fund JNL/Mellon Capital S&P® 10 Fund JNL/Mellon Capital S&P® 24 Fund JNL/Mellon Capital DowSM Dividend Fund JNL/S&P Dividend Income & Growth Fund JNL/Mellon Capital Select Small-Cap Fund JNL/Mellon Capital Small Cap Index Fund JNL/Mellon Capital VIP Fund JNL/Mellon Capital S&P 500 Index Fund ► All other references to the “Previously Offered Funds,” as identified in the table above, along with any corresponding Fund expense or investment objective information, are deleted from the following sections of the prospectus: · The list of Funds located on the back of the front page of the prospectus; · The fee table titled “Total Annual Fund Operating Expenses” under the section titled “FEES AND EXPENSES TABLES”; and · The brief statements of investment objectives under the section titled “INVESTMENT DIVISIONS”. Supplement dated September 16, 2013 To The Statements of Additional Information Dated April 29, 2013 For PERSPECTIVE II®; PERSPECTIVE L SERIESSM; PERSPECTIVE ADVISORS IISM; PERSPECTIVE REWARDS®; PERSPECTIVESM; PERSPECTIVE FOCUS®; FIFTH THIRD PERSPECTIVE and DEFINED STRATEGIESSM Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT – I This supplement updates the above-referenced Statements of Additional Information.Please read and keep it together with your copy of the Statement of Additional Information for future reference. ► The following paragraphs are inserted under the section titled “Condensed Financial Information”: Effective September 16, 2013, the names of the following Investment Divisions changed in connection with a sub-adviser change: JNL/Lazard Mid Cap Equity Fund to JNL/Invesco Mid Cap Value Fund JNL/UBS Large Cap Select Growth Fund to JNL/BlackRock Large Cap Select Growth Fund In addition, the followingfive Previously Offered Funds are merging into the corresponding Currently Offered Funds, effective September 16, 2013: Previously Offered Funds Currently Offered Funds JNL/M&G Global Leaders Fund JNL/Franklin Templeton Global Growth Fund JNL/Mellon Capital S&P® 10 Fund JNL/Mellon Capital S&P® 24 Fund JNL/Mellon Capital DowSM Dividend Fund JNL/S&P Dividend Income & Growth Fund JNL/Mellon Capital Select Small-Cap Fund JNL/Mellon Capital Small Cap Index Fund JNL/Mellon Capital VIP Fund JNL/Mellon Capital S&P 500 Index Fund PART C OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements: (1) Financial statements and schedules included in Part A: Not Applicable. (2) Financial statements and schedules included in Part B: Jackson National Separate Account - I: Independent Auditors’ Report Statements of Assets and Liabilities as of December 31, 2012 Statements of Operations for the period ended December 31, 2012 Statements of Changes in Net Assets for the periods ended December 31, 2012 and 2011 Notes to Financial Statements Jackson National Life Insurance Company: Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of December 31, 2012 and 2011 Consolidated Income Statements for the years ended December 31, 2012, 2011, and 2010 Consolidated Statements of Stockholder's Equity and Comprehensive Income for the years ended December 31, 2012, 2011, and 2010 Consolidated Statements of Cash Flows for the years ended December 31, 2012, 2011, and 2010 Notes to Consolidated Financial Statements (b) Exhibits ExhibitDescription No. 1. Resolution of Depositor's Board of Directors authorizing the establishment of the Registrant, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 9 filed on April 21, 1999 (File Nos. 33-82080 and 811-08664). 2. Not Applicable. 3. a. Amended and Restated General Distributor Agreement dated June 1, 2006, incorporated herein by reference to the Registrant's Registration Statement filed on August 10, 2006 (File Nos. 333-136472 and 811-08664). b. Selling Agreement between Jackson National Life Insurance Company and Jackson National Life Distributors, LLC (V2565 01/12), incorporated herein by reference to the Registrant’s Pre-Effective Amendment No. 1 filed on April 24, 2012 (File Nos. 333-178774 and 811-08664). c. Selling Agreement between Jackson National Life Insurance Company and Jackson National Life Distributors, LLC (V2565 08/12), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 4, filed on April 23, 2013 (File Nos. 333-183048 and 811-08664). 4. a. Specimen of the Perspective Advisors II(SM) Fixed and Variable Annuity Contract, incorporated herein by reference to the Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118368 and 811-08664). b. Specimen of Section 403(b) Tax Sheltered Annuity Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118368 and 811-08664). c. Specimen of Retirement Plan Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118368 and 811-08664). d. Specimen of Individual Retirement Annuity Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118368 and 811-08664). e. Specimen of Roth Individual Retirement Annuity Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on August 19, 2004 (File Nos. 333-118368 and 811-08664). f. Specimen of Earnings Protection Benefit Endorsement, incorporated herein by reference to the Registrant's Registration Statement filed on November 21, 2001 (File Nos. 333-73850 and 811-08664). g. Specimen of Charitable Remainder Trust Endorsement, incorporated herein by reference to the Registrant's Pre-Effective Amendment filed on December 23, 2004 (File Nos. 333-118368 and 811-08664). h. Specimen of the Highest Quarterly Anniversary Value Guaranteed Minimum Death Benefit (HQAV) Endorsement (7595 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No.12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). i. Specimen of the [5%] Roll-Up Guaranteed Minimum Death Benefit Endorsement (7596 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No.12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). j. Specimen of the Combination [5%] Roll-Up and Highest Quarterly Anniversary Value Guaranteed Minimum Death Benefit Endorsement (7597 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). k. Specimen of the [6%] Roll-Up Guaranteed Minimum Death Benefit Endorsement (7598 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No.12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). l. Specimen of the Combination [6%] Roll-Up and Highest Quarterly Anniversary Value Guaranteed Minimum Death Benefit Endorsement (7599 04/09), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 12, filed on April 2, 2009 (File Nos. 333-119656 and 811-08664). m. Specimen of the 2% Contract Enhancement Endorsement (7571), incorporated herein by reference to the Registrant’s Initial Registration, filed on July 22, 2011 (File Nos. 333-175718 and 811-08664). n. Specimen of the Latest Income Date Endorsement (7630), incorporated herein by reference to the Registrant’s Initial Registration, filed on July 22, 2011 (File Nos. 333-175718 and 811-08664). o. Specimen of the Guaranteed Minimum Withdrawal Benefit With [5] Year Step-Up (SafeGuard Max) Endorsement (7633 05/10), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). p. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount (LifeGuard Freedom 6 Net), Endorsement (7619 05/10), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). q. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount (LifeGuard Freedom 6 Net with Joint Option) Endorsement (7620 05/10), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 18, filed on April 30, 2010 (File Nos. 333-119656 and 811-08664). r. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up (7640 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). s. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7641 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). t. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up (7642 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). u. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [5%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7643 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). v. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up (7646 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). w. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7647 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). x. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up (7648 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). y. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7649 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). z. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [6%] Bonus, Annual Step-Up and Death Benefit (7650 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). aa. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [7%] Bonus and Annual Step-Up (7652 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). bb. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With [7%] Bonus and Annual Step-Up to the Highest Quarterly Contract Value (7653 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). cc. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With [7%] Bonus and Annual Step-Up (7654 10/10), incorporated herein by reference to the Registrant's Post-Effective Amendment No. 19, filed on October 5, 2010 (File Nos. 333-119656 and 811-08664). dd. Specimen of [5%] Guaranteed Minimum Withdrawal Benefit with Annual Step-Up Endorsement (AutoGuard 5) (7659 05/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 91, filed on January 18, 2011 (File Nos. 333-70472 and 811-08664). ee. Specimen of [6%] Guaranteed Minimum Withdrawal Benefit with Annual Step-Up Endorsement (AutoGuard 6) (7660 05/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 91, filed on January 18, 2011 (File Nos. 333-70472 and 811-08664). ff. Specimen of For Life Guaranteed Minimum Withdrawal Benefit with Annual Step-Up and Transfer of Assets Endorsement (Jackson Select Protector) (7667 05/11), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 91, filed on January 18, 2011 (File Nos. 333-70472 and 811-08664). gg. Specimen of For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Endorsement (LifeGuard Freedom 6 Net) (7669 04/12), incorporated herein by reference to the Registrant’s Pre-Effective Amendment No. 1, filed on April 24, 2012 (File Nos. 333-178774 and 811-08664). hh. Specimen of Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Endorsement (LifeGuard Freedom 6 Net with Joint Option) (7670 04/12), incorporated herein by reference to the Registrant’s Pre-Effective Amendment No. 1, filed on April 24, 2012 (File Nos. 333-178774 and 811-08664). ii. Specimen of the [5%] Roll-Up Guaranteed Minimum Death Benefit Endorsement (7596 04/12), incorporated herein by reference to the Registrant’s Pre-Effective Amendment No. 1, filed on April 24, 2012 (File Nos. 333-178774 and 811-08664). jj. Specimen of the Combination [5%] Roll-Up and Highest Quarterly Anniversary Value Guaranteed Minimum Death Benefit Endorsement (7597 04/12), incorporated herein by reference to the Registrant’s Pre-Effective Amendment No. 1, filed on April 24, 2012 (File Nos. 333-178774 and 811-08664). kk. Specimen of Guaranteed Minimum Withdrawal Benefit for Stretch RMDs Endorsement (MarketGuard Stretch) (7668 04/12), incorporated herein by reference to the Registrant’s Pre-Effective Amendment No. 1, filed on April 24, 2012 (File Nos. 333-178774 and 811-08664). ll. Form of For Life Guaranteed Minimum Withdrawal Benefit With [5]% Bonus And Annual Step-Up Endorsement (7700 04/13), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 4, filed on April 23, 2013 (File Nos. 333-183048 and 811-08664). mm. Form of For Life Guaranteed Minimum Withdrawal Benefit With [6]% Bonus And Annual Step-Up Endorsement (7701 04/13), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 4, filed on April 23, 2013 (File Nos. 333-183048 and 811-08664). nn. Form of For Life Guaranteed Minimum Withdrawal Benefit With [7]% Bonus And Annual Step-Up Endorsement (7702 04/13), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 4, filed on April 23, 2013 (File Nos. 333-183048 and 811-08664). oo. Form of For Life Guaranteed Minimum Withdrawal Benefit With [6]% Bonus, Annual Step-Up And Death Benefit Endorsement (7712 04/13), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 4, filed on April 23, 2013 (File Nos. 333-183048 and 811-08664). pp. Form of For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount Endorsement (7713 04/13), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 4, filed on April 23, 2013 (File Nos. 333-183048 and 811-08664). qq. Form of Guaranteed Minimum Withdrawal Benefit Endorsement (7678 04/13), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 4, filed on April 23, 2013 (File Nos. 333-183048 and 811-08664). rr. Form of Joint For Life Guaranteed Minimum Withdrawal Benefit With [5]% Bonus And Annual Step-Up Endorsement (7707), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 8, filed on September 12, 2013 (File Nos. 333-183048 and 811-08664). ss. Form of Joint For Life Guaranteed Minimum Withdrawal Benefit With [6]% Bonus And Annual Step-Up Endorsement (7708), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 8, filed on September 12, 2013 (File Nos. 333-183048 and 811-08664). tt. Form of Joint For Life Guaranteed Minimum Withdrawal Benefit With [7]% Bonus And Annual Step-Up Endorsement (7709), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 8, filed on September 12, 2013 (File Nos. 333-183048 and 811-08664). uu. Form of Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount Endorsement (7714), incorporated herein by reference to Registrant’s Post-Effective Amendment No. 8, filed on September 12, 2013 (File Nos. 333-183048 and 811-08664). 5. a. Form of the Perspective Advisors IISM Fixed and Variable Annuity Application (V410 12/11), incorporated here by reference to the Registrant’s Pre-Effective Amendment No. 2, filed on November 29, 2011 (File Nos. 333-175718 and 811-08664). b. Form of the Variable and Fixed Annuity Application (V3573 12/11), incorporated here by reference to the Registrant’s Pre-Effective Amendment No. 2, filed on November 29, 2011 (File Nos. 333-175718 and 811-08664). c. Form of the Perspective Advisors IISM Fixed and Variable Annuity Application (V410 04/12), incorporated here by reference to the Registrant’s Post-Effective Amendment No. 1, filed on April 24, 2012 (File Nos. 333-175718 and 811-08664). d. Form of the Variable and Fixed Annuity Application (V3573 04/12), incorporated here by reference to the Registrant’s Post-Effective Amendment No. 1, filed on April 24, 2012 (File Nos. 333-175718 and 811-08664). e. Form of the Perspective Advisors IISM Fixed and Variable Annuity Application (V410 09/12), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 3, filed on August 27, 2012 (File Nos. 175718 and 811-08664). f. Form of the Variable and Fixed Annuity Application (V3573 09/12), incorporated herein by reference to the Registrant’s Post-Effective Amendment No. 3, filed on August 27, 2012 (File Nos.175718 and 811-08664). 6. a. Articles of Incorporation of Depositor, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 3 filed on April 30, 1996 (File Nos. 033-82080 and 811-08664). b. By-laws of Depositor, incorporated herein by reference to the Registrant's Post-Effective Amendment No. 3 filed on April 30, 1996 (File Nos. 033-82080 and 811-08664). c. Amended By-laws of Jackson National Life Insurance Company, incorporated herein by reference to Registrant’s Registration Statement, filed on December 31, 2012 (File Nos. 333-185768 and 811-04405). 7. Not Applicable. 8. Amended and Restated Administrative Services Agreement between Jackson National Asset Management, LLC and Jackson National Life Insurance Company, incorporated herein by reference to Registrant’s Post-Effective Amendment No. 4, filed on April 23, 2013 (File Nos. 333-183048 and 811-08664). 9. Opinion and Consent of Counsel, attached hereto. Consent of Independent Registered Public Accounting Firm, attached hereto. 11. Not Applicable. 12. Not Applicable. Item 25. Directors and Officers of the Depositor Name and Principal Business Address Positions and Offices with Depositor Richard D. Ash Senior Vice President, Chief Actuary & Appointed Actuary 1 Corporate Way Lansing, MI 48951 Steve P. Binioris Vice President 1 Corporate Way Lansing, MI 48951 Michele M. Binkley Vice President 1 Corporate Way Lansing, MI 48951 Dennis Blue Vice President 1 Corporate Way Lansing, MI 48951 Barrett Bonemer Vice President 1 Corporate Way Lansing, MI 48951 Jeff Borton Vice President 1 Corporate Way Lansing, MI 48951 David L. Bowers Vice President 300 Innovation Drive Franklin, TN 37067 John H. Brown Vice President 1 Corporate Way Lansing, MI 48951 James Carter Vice President 1 Corporate Way Lansing, MI 48951 David A. Collins Vice President 1 Corporate Way Lansing, MI 48951 Michael A. Costello Senior Vice President, Treasurer & Controller 1 Corporate Way Lansing, MI 48951 James B. Croom Vice President 1 Corporate Way Lansing, MI 48951 Phillip Brian Eaves Vice President 1 Corporate Way Lansing, MI 48951 Charles F. Field, Jr. Vice President 300 Innovation Drive Franklin, TN 37067 Dana R. Malesky Flegler Vice President 1 Corporate Way Lansing, MI 48951 James D. Garrison Vice President 1 Corporate Way Lansing, MI 48951 Julia A. Goatley Vice President, Chief Compliance Officer & Assistant Secretary 1 Corporate Way Lansing, MI 48951 Matthew Phillip Gonring Vice President 300 Innovation Drive Franklin, TN 37067 John A. Gorgenson, Jr. Vice President 1 Corporate Way Lansing, MI 48951 Robert W. Hajdu Vice President 1 Corporate Way Lansing, MI 48951 Laura L. Hanson Vice President 1 Corporate Way Lansing, MI 48951 Robert L. Hill Vice President 1 Corporate Way Lansing, MI 48951 H. Dean Hosfield Vice President 1 Corporate Way Lansing, MI 48951 Thomas P. Hyatte Senior Vice President, Chief Risk Officer & Director 1 Corporate Way Lansing, MI 48951 Clifford J. Jack Executive Vice President 7601 Technology Way Denver, CO 80237 Scott Klus Vice President 1 Corporate Way Lansing, MI 48951 Leandra R. Knes Director 225 W. Wacker Drive Suite 1200 Chicago, IL 60606 Lynn W. Lopes Vice President 1 Corporate Way Lansing, MI 48951 Machelle A. McAdory Senior Vice President 1 Corporate Way Lansing, MI 48951 Diahn McHenry Vice President 1 Corporate Way Lansing, MI 48951 Thomas J. Meyer Senior Vice President, 1 Corporate Way General Counsel & Secretary Lansing, MI 48951 Dean M. Miller Vice President 1 Corporate Way Lansing, MI 48951 Karen M. Minor Vice President 1 Corporate Way Lansing, MI 48951 Keith R. Moore Senior Vice President 1 Corporate Way Lansing, MI 48951 Jacky Morin Vice President 1 Corporate Way Lansing, MI 48951 P. Chad Myers Executive Vice President, Chief Financial Officer & Director 1 Corporate Way Lansing, MI 48951 Russell E. Peck Vice President 1 Corporate Way Lansing, MI 48951 Laura L. Prieskorn Senior Vice President & Chief Administration Officer 1 Corporate Way Lansing, Michigan 48951 Dana S. Rapier Vice President 1 Corporate Way Lansing, MI 48951 William R. Schulz Vice President 1 Corporate Way Lansing, MI 48951 Muhammad S. Shami Vice President 1 Corporate Way Lansing, MI 48951 James R. Sopha Chief Operating Officer & Director 1 Corporate Way Lansing, MI 48951 Kenneth H. Stewart Senior Vice President 1 Corporate Way Lansing, MI 48951 Heather R. Strang Vice President 1 Corporate Way Lansing, MI 48951 Marcia L. Wadsten Vice President 1 Corporate Way Lansing, MI 48951 Bonnie G. Wasgatt Vice President 300 Innovation Drive Franklin, TN 37067 Michael A. Wells President, Chief Executive Officer & Chairman 300 Innovation Drive Franklin, TN 37067 Item 26. Persons Controlled by or Under Common Control with the Depositor or Registrant. The Registrant is a separate account of Jackson National Life Insurance Company (“Depositor”), a stock life insurance company organized under the laws of the state of Michigan.The Depositor is a wholly owned subsidiary of Brooke Life Insurance Company and is ultimately a wholly owned subsidiary of Prudential plc (London, England), a publicly traded life insurance company in the United Kingdom. The following organizational chart for Prudential plc indicates those persons who are controlled by or under common control with the Depositor. No person is controlled by the Registrant. The organizational chart for Prudential plc is incorporated herein by reference toExhibit 26 of Post-Effective Amendment No. 8, filed on September 12, 2013 (File Nos. 333-183048 and 811-08664). Item 27. Number of Contract Owners as of July 29, 2013. Qualified – 7,927 Non-Qualified – 8,624 Item 28. Indemnification Provision is made in the Company's Amended By-Laws for indemnification by the Company of any person who was or is a party or is threatened to be made a party to a civil, criminal, administrative or investigative action by reason of the fact that such person is or was a director, officer or employee of the Company, against expenses, including attorneys' fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit or proceedings, to the extent and under the circumstances permitted by the General Corporation Law of the State of Michigan. Insofar as indemnification for liabilities arising under the Securities Act of 1933 ("Act") may be permitted to directors, officers and controlling persons of the Company pursuant to the foregoing provisions, or otherwise, the Company has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against liabilities (other than the payment by the Company of expenses incurred or paid by a director, officer or controlling person of the Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriter a) Jackson National Life Distributors LLC acts as general distributor for the Jackson National Separate Account - I.Jackson National Life Distributors LLC also acts as general distributor for the Jackson National Separate Account III, the Jackson National Separate Account IV, the Jackson National Separate Account V, the JNLNY Separate Account I, the JNLNY Separate Account II, the JNLNY Separate Account IV, the Jackson Sage Variable Annuity Account A, the Jackson Sage Variable Life Account A, the Jackson SWL Variable Annuity Fund I, the Jackson VFL Variable Life Separate Account, the Jackson VFL Variable Annuity Separate Account, the JNL Series Trust, JNL Variable Fund LLC, JNL Investors Series Trust, and Curian Variable Series Trust. b) Directors and Officers of Jackson National Life Distributors LLC: Name and Business Address Positions and Offices with Underwriter Greg Cicotte Manager, President & Chief Executive Officer 7601 Technology Way Denver, CO80237 Clifford J. Jack Manager 7601 Technology Way Denver, CO 80237 Thomas J. Meyer Manager & Secretary 1 Corporate Way Lansing, MI 48951 Paul Chad Myers Manager 1 Corporate Way Lansing, MI48951 Stephen M. Ash Vice President 7601 Technology Way Denver, CO 80237 Jeffrey Bain Vice President 7601 Technology Way Denver, CO 80237 Brad Baker Vice President 7601 Technology Way Denver, CO 80237 Mercedes Biretto Vice President 7601 Technology Way Denver, CO 80237 James Bossert Senior Vice President 7601 Technology Way Denver, CO 80237 Tori Bullen Senior Vice President 210 Interstate North Parkway Suite 401 Atlanta, GA 30339-2120 Bill J. Burrow Senior Vice President 7601 Technology Way Denver, CO80237 Maura Collins Executive Vice President, Chief Financial Officer & FinOP 7601 Technology Way Denver, CO 80237 Paul Fitzgerald Senior Vice President 7601 Technology Way Denver, CO 80237 Julia A. Goatley Assistant Secretary 1 Corporate Way Lansing, MI 48951 Luis Gomez Vice President 7601 Technology Way Denver, CO 80237 Kevin Grant Senior Vice President 7601 Technology Way Denver, CO 80237 Thomas Hurley Senior Vice President 7601 Technology Way Denver, CO 80237 Mark Jones Vice President 7601 Technology Way Denver, CO 80237 Jim Livingston Executive Vice President, Operations 7601 Technology Way Denver, CO80237 Doug Mantelli Vice President 7601 Technology Way Denver, CO 80237 Brook Meyer Vice President 1 Corporate Way Lansing, MI 48951 Jack Mishler Senior Vice President 7601 Technology Way Denver, CO 80237 Steven O’Connor Vice President 7601 Technology Way Denver, CO80237 Jeremy D. Rafferty Vice President 7601 Technology Way Denver, CO 80237 Alison Reed Senior Vice President 7601 Technology Way Denver, CO 80237 Kristan Richardson Assistant Secretary 1 Corporate Way Lansing, MI 48951 Scott Romine Executive Vice President, National Sales Manager 7601 Technology Way Denver, CO80237 Marilynn Scherer Vice President 7601 Technology Way Denver, CO 80237 Kathleen Schofield Vice President 7601 Technology Way Denver, CO 80237 Daniel Starishevsky Senior Vice President 7601 Technology Way Denver, CO 80237 Ryan Strauser Vice President 7601 Technology Way Denver, VO 80237 Brian Sward Vice President 7601 Technology Way Denver, CO80237 Jeremy Swartz Vice President 7601 Technology Way Denver, CO 80237 Robin Tallman Vice President & Controller 7601 Technology Way Denver, CO 80237 Katie Turner Vice President 7601 Technology Way Denver, CO80237 Brad Whiting Vice President 7601 Technology Way Denver, CO 80237 Daniel Wright Senior Vice President & Chief Compliance Officer 7601 Technology Way Denver, CO 80237 Phil Wright Vice President 7601 Technology Way Denver, CO 80237 (c) Name of Principal Underwriter Net UnderwritingDiscounts and Commissions Compensation on Redemption orAnnuitization Brokerage Commissions Compensation Jackson National LifeDistributors LLC Not Applicable Not Applicable Not Applicable Not Applicable Item. 30. Location of Accounts and Records Jackson National Life Insurance Company 1 Corporate Way Lansing, Michigan 48951 Jackson National Life Insurance Company Institutional Marketing Group Service Center 1 Corporate Way Lansing, Michigan 48951 Jackson National Life Insurance Company 7601 Technology Way Denver, Colorado 80237 Jackson National Life Insurance Company 225 West Wacker Drive, Suite 1200 Chicago, IL60606 Item. 31. Management Services Not Applicable. Item. 32. Undertakings and Representations a) Jackson National Life Insurance Company hereby undertakes to file a post-effective amendment to this registration statement as frequently as is necessary to ensure that the audited financial statements in the registration statement are never more than sixteen (16) months old for so long as payment under the variable annuity contracts may be accepted. b) Jackson National Life Insurance Company hereby undertakes to include either (1) as part of any application to purchase a contract offered by the Prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a postcard or similar written communication affixed to or included in the Prospectus that the applicant can remove to send for a Statement of Additional Information. c) Jackson National Life Insurance Company hereby undertakes to deliver any Statement of Additional Information and any financial statement required to be made available under this Form promptly upon written or oral request. d) Jackson National Life Insurance Company represents that the fees and charges deducted under the contract, in the aggregate, are reasonable in relation to the services rendered, the expenses to be incurred, and the risks assumed by Jackson National Life Insurance Company. e) The Registrant hereby represents that any contract offered by the prospectus and which is issued pursuant to Section 403(b) of the Internal Revenue Code of 1986 as amended, is issued by the Registrant in reliance upon, and in compliance with, the Securities and Exchange Commission's industry-wide no-action letter to the American Council of Life Insurance (publicly available November 28, 1988) which permits withdrawal restrictions to the extent necessary to comply with IRS Section 403(b)(11). SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this post-effective amendment to the Registration Statement and has caused this post-effective amendment to the Registration Statement to be signed on its behalf, in the City of Lansing, and State of Michigan, on this 12th day of September, 2013. Jackson National Separate Account - I (Registrant) Jackson National Life Insurance Company By:/s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel and Secretary Jackson National Life Insurance Company (Depositor) By: /s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel and Secretary As required by the Securities Act of 1933, this post-effective amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. * September 12, 2013 Michael A. Wells, President, Chief Executive Officer, Director and Chairman * September 12, 2013 James R. Sopha, Chief Operating Officer and Director * September 12, 2013 P. Chad Myers, Executive Vice President, Chief Financial Officer and Director * September 12, 2013 Michael A. Costello, Senior Vice President, Treasurer and Controller * September 12, 2013 Leandra R. Knes, Director * September 12, 2013 Thomas P. Hyatte, Senior Vice President, Chief Risk Officer and Director * By: /s/ Thomas J. Meyer Thomas J. Meyer, as Attorney-in-Fact, pursuant to Power of Attorney filed herewith. POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as directors and/or officers of JACKSON NATIONAL LIFE INSURANCE COMPANY (the Depositor), a Michigan corporation, hereby appoint Michael A. Wells, P. Chad Myers, Thomas J. Meyer, Patrick W. Garcy, Susan S. Rhee, and Anthony L. Dowling (each with power to act without the others) his/her attorney-in-fact and agent, with full power of substitution and resubstitution, for and in his/her name, place and stead, in any and all capacities, to sign applications and registrationstatements,and any and all amendments, with power to affix the corporate seal and to attest it, and to file the applications, registration statements, and amendments, with all exhibits andrequirements, in accordance with the Securities Act of 1933, the Securities and Exchange Act of 1934, and/or the Investment Company Act of 1940.This Power of Attorney concerns Jackson National Separate Account - I (File Nos. 033-82080, 333-70472, 333-73850, 333-118368, 333-119656, 333-132128, 333-136472, 333-155675, 333-172874, 333-172875, 333-172877, 333-175718, 333-175719, 333-176619, 333-178774, 333-183048, 333-183049, and 333-183050), Jackson National Separate Account III (File No. 333-41153), Jackson National Separate Account IV (File Nos. 333-108433 and 333-118131), and Jackson National Separate Account V (File No. 333-70697), as well as any future separate account(s) and/or future file number(s) within any separate account(s) that the Depositor establishes through which securities, particularly variable annuity contracts and variable universal life insurance policies, are to be offered for sale.The undersigned grant to each attorney-in-fact and agent full authority to take all necessary actions to effectuate the above as fully, to all intents and purposes, as he/she could do in person, thereby ratifying and confirming all that said attorneys-in-fact and agents, or any one of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney effective as of the 8th day of April, 2013. /s/MICHAEL A. WELLS /s/P. CHAD MYERS Michael A. Wells, President, Chief Executive Officer, Chairman and Director P. Chad Myers, Executive Vice President, Chief Financial Officer and Director /s/JAMES R. SOPHA /s/MICHAEL A. COSTELLO James R. Sopha, Chief Operating Officer Michael A. Costello, Senior Vice President, and Director Controller and Treasurer /s/CLIFFORD J. JACK /s/LEANDRA R. KNES Clifford J. Jack, Executive Vice President and Director Leandra R. Knes, Director POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as directors and/or officers of JACKSON NATIONAL LIFE INSURANCE COMPANY (the Depositor), a Michigan corporation, hereby appoint Michael A. Wells, P. Chad Myers, Thomas J. Meyer, Patrick W. Garcy, Susan S. Rhee, and Anthony L. Dowling (each with power to act without the others) his/her attorney-in-fact and agent, with full power of substitution and resubstitution, for and in his/her name, place and stead, in any and all capacities, to sign applications and registrationstatements,and any and all amendments, with power to affix the corporate seal and to attest it, and to file the applications, registration statements, and amendments, with all exhibits andrequirements, in accordance with the Securities Act of 1933, the Securities and Exchange Act of 1934, and/or the Investment Company Act of 1940.This Power of Attorney concerns Jackson National Separate Account - I (File Nos. 033-82080, 333-70472, 333-73850, 333-118368, 333-119656, 333-132128, 333-136472, 333-155675, 333-172874, 333-172875, 333-172877, 333-175718, 333-175719, 333-176619, 333-178774, 333-183048, 333-183049, and 333-183050), Jackson National Separate Account III (File No. 333-41153), Jackson National Separate Account IV (File Nos. 333-108433 and 333-118131), and Jackson National Separate Account V (File No. 333-70697), as well as any future separate account(s) and/or future file number(s) within any separate account(s) that the Depositor establishes through which securities, particularly variable annuity contracts and variable universal life insurance policies, are to be offered for sale.The undersigned grant to each attorney-in-fact and agent full authority to take all necessary actions to effectuate the above as fully, to all intents and purposes, as he/she could do in person, thereby ratifying and confirming all that said attorneys-in-fact and agents, or any one of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney effective as of the 19th day of July, 2013. /s/THOMAS P. HYATTE Thomas P. Hyatte, Senior Vice President, Chief Risk Officer and Director EXHIBIT LIST Exhibit No.Description 9. Opinion and Consent of Counsel. Consent of Independent Registered Public Accounting Firm.
